In an action to recover a real estate *471brokerage commission, defendants appeal from an order of the Supreme Court, Kings County (Monteleone, J.), entered May 24, 1984, which denied their motion for summary judgment.
Order affirmed, with costs.
Triable issues of fact exist, inter alia, as to whether defendants agreed to employ plaintiffs as real estate brokers in this matter, and, if so, what the terms of such agreement were. Thus, defendants are not entitled to summary judgment (see, CPLR 3212 [b]). Gibbons, J. P., Brown, Niehoff and Eiber, JJ., concur.